            Case 1:20-cv-02663-RA Document 35
                                           34 Filed 10/14/20
                                                    10/07/20 Page 1 of 18
                                                                       17




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


VINCENT PALMIERI,                                    Case 1:20-cv-02663 (RA)

                              Plaintiff,

       - against -

EAST COAST POWER & GAS, LLC,
ANTHONY MILANESE, JOHN KNIEF
and DOES 1 through 10,

                              Defendants.




______________________________________________________________________________

                      STIPULATED PROTECTIVE ORDER
______________________________________________________________________________

The Honorable Ronnie Abrams, United States District Judge:

       WHEREAS, Defendants’ motion to dismiss the First Amended Complaint is sub judice;

       WHEREAS, the Court has directed the parties to proceed with discovery; and

       WHEREAS, the parties anticipate documents being produced in discovery that they

believe contain confidential information and merit the protection of a Protective Order;

       IT IS HEREBY ORDERED by the Court that:

       1.       This Stipulated Protective Order (the “Order”) shall govern the production and

exchange of all information produced, given or exchanged by and among all parties, or received

from third parties, in the above-captioned action (the “Action”), including all deposition

testimony, testimony taken at a hearing or other proceeding, interrogatory answers, documents
            Case 1:20-cv-02663-RA Document 35
                                           34 Filed 10/14/20
                                                    10/07/20 Page 2 of 18
                                                                       17




and all other discovery materials and all examinations before trial, whether produced informally

or in response to requests for discovery (collectively, “Litigation Materials”).

       2.       Each party shall use the Litigation Materials and the information therein solely for

the purpose of preparing for and conducting this Action (including any appellate proceedings in

the Action). The Litigation Materials shall not be disclosed or used for any other purpose,

including without limitation for purposes of any other litigation or any business, commercial, or

competitive pursuits, without Order of this Court or consent of the parties.

       3.       Any inadvertent or mistaken production of Litigation Materials shall be without

prejudice to any claim that such material is subject to the attorney-client privilege, the work-

product doctrine, or any other privilege or protection from disclosure, and shall not operate to

waive such privilege or protection from disclosure. Within fifteen (15) days of learning that a

document subject to the attorney-client privilege, the work product doctrine, or other privilege or

protection has been mistakenly produced, the party that produced or disclosed the material (the

“Producing Party”) shall notify counsel for the party(ies) to whom the privileged or protected

Litigation Materials were produced or disclosed (the “Receiving Party”), in writing, of the fact of

inadvertent disclosure and the date inadvertent disclosure was first discovered. If a claim of

inadvertent or mistaken disclosure is made pursuant to this paragraph, the Receiving Parties shall

promptly return (or, as necessary, delete) that material and all copies thereof. The Receiving

Party shall not use such material for any purpose. If, during review, the Receiving Party

discovers any materials that may constitute or contain materials subject to attorney-client

privilege, work product doctrine, or other privilege or protection of the Producing Party, the

Receiving Party shall immediately stop reviewing the materials, take reasonable steps to


                                                 2
             Case 1:20-cv-02663-RA Document 35
                                            34 Filed 10/14/20
                                                     10/07/20 Page 3 of 18
                                                                        17




segregate the materials, notify the Producing Party of the potential inadvertent disclosure, and

handle such materials in accordance with this paragraph.

        4.       The return or deletion of the Litigation Materials in accordance with Paragraph 3

shall be without prejudice to the Receiving Party’s right to challenge the claim of privilege with

respect to the returned or deleted Litigation Materials. However, the motion or other challenge

shall not assert, as a ground for producing such material, the fact or circumstance of the

inadvertent production.

        5.       Counsel for any party subject to discovery in the Action may designate any

Litigation Materials that it produces or discloses in the course of the Action as CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER when the Producing Party in good faith believes that

the Litigation Materials constitute, contain, or reveal, or a compilation of which would

constitute, contain, or reveal, confidential, non-public business information, including but not

limited to: business plans or projections, compensation, proprietary information, technical

specifications, business and marketing information, plans, studies or analysis by internal or

outside experts, or other commercially or personally sensitive or proprietary information.

        6.       Counsel for any Producing Party may designate any Litigation Materials that it

produces or discloses in the course of the Action as CONFIDENTIAL – ATTORNEY’S EYES

ONLY – SUBJECT TO PROTECTIVE ORDER when the Producing Party in good faith

believes that the Litigation Materials constitute, contain, or reveal, or a compilation of which

would constitute, contain, or reveal, highly competitively sensitive business, strategies, technical

or financial data or results, tax data, assets, liabilities, competitive analyses, personal financial




                                                   3
            Case 1:20-cv-02663-RA Document 35
                                           34 Filed 10/14/20
                                                    10/07/20 Page 4 of 18
                                                                       17




information, or other financial information or otherwise disclose trade secrets, or current research

and development information.

       7.       A Producing Party may designate Litigation materials CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY

by:

             a. advising the other party in writing of such designation prior to or concurrently

                with the production or disclosure of the Litigation Materials to the other party; or

             b. stamping or otherwise marking Litigation Materials with the legend

                “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

                “CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO

                PROTECTIVE ORDER,” in a manner that will not interfere with their legibility

                and that does not cover any text or content of a document.

       8.       A Producing Party may not designate Litigation Materials as CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY if

such Litigation Materials consist entirely of information known to the Producing Party to be

publicly available information.

       9.       A Producing Party may designate deposition or other testimony, or a portion

thereof, CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER by:

             a. Stating orally on the record of the deposition that certain information or testimony

                is CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or




                                                  4
          Case 1:20-cv-02663-RA Document 35
                                         34 Filed 10/14/20
                                                  10/07/20 Page 5 of 18
                                                                     17




                CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO

                PROTECTIVE ORDER; or

             b. Sending written notice to counsel for all parties to the Action within fifteen (15)

                days after receipt of the deposition transcript, designating all or a portion of the

                transcript as CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or

                CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO

                PROTECTIVE ORDER. Until expiration of this fifteen (15) day period, all

                deposition testimony and transcripts of the same shall be treated as

                CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO

                PROTECTIVE ORDER.

       10.      Inadvertent failure to designate Litigation Materials as CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY –

SUBJECT TO PROTECTIVE ORDER shall not constitute a waiver of such claim and may be

corrected by retroactive designation. The Producing Party may within fifteen (15) days of

discovery of the inadvertent failure to designate, designate the material as CONFIDENTIAL

SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY –

SUBJECT TO PROTECTIVE ORDER by notice to counsel for all parties to the Action, in

writing, specifically identifying the Litigation Materials or portions thereof to receive such

designation. The Producing Party making such a retroactive designation shall also produce such

Litigation Materials bearing the appropriate designations to the Receiving Party. Such

retroactive designation shall constitute a representation that the failure to designate was in fact

inadvertent. A Receiving Party who has disclosed Litigation Materials which are subsequently


                                                   5
          Case 1:20-cv-02663-RA Document 35
                                         34 Filed 10/14/20
                                                  10/07/20 Page 6 of 18
                                                                     17




designated CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER shall in good faith assist

the Producing Party in retrieving the material from all recipients not entitled to receive such

Litigation Materials under the terms of this Order, and shall in good faith prevent further

disclosures except as authorized by this Order.

       11.       To the extent that any Producing Party discloses or produces Litigation Materials

in this Action that contain the confidential information of another party, such other party may

designate the information CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or

CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER by

providing written notice to all parties who received the documents or information within twenty-

one (21) days after the disclosure. The Producing Party shall in good faith assist the party

designating the information as CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or

CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER in

retrieving the material from all recipients not entitled to receive such Litigation Materials under

the terms of this Order, and shall in good faith prevent further disclosures except as authorized

by this Order.

       12.       Litigation Materials designated CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER shall not be disclosed by the Receiving Party to persons other than:

             a. The parties to this Action, including their current members, officers, directors,
                partners, representatives, attorneys, in-house counsel, or employees with whom
                counsel reasonably determines it is necessary to confer about CONFIDENTIAL –
                SUBJECT TO PROTECTIVE ORDER information for the purposes of this
                Action;

             b. Counsel to the parties, including co-counsel of record, in-house counsel to the
                parties, partners, associates, legal assistants, and clerical or other support staff

                                                    6
          Case 1:20-cv-02663-RA Document 35
                                         34 Filed 10/14/20
                                                  10/07/20 Page 7 of 18
                                                                     17




                who are employed by counsel or are working under the express direction of
                counsel;

             c. Clerical and data processing personnel who are not regularly employed by the
                parties or their counsel, but are involved in the production, reproduction,
                organizing, filing, coding, cataloging, converting, storing, retrieving, and/or
                review of Litigation Materials, to the extent reasonably necessary to assist a party
                or its counsel in this action, provided that before receiving CONFIDENTIAL –
                SUBJECT TO PROTECTIVE ORDER Litigation Materials, such personnel is
                made aware of and agrees to be bound by the terms of this Order, either through
                execution of an Acknowledgement in the form of Attachment A hereto, or
                through its agreement with the party requesting its services;

             d. This Court, any court exercising appellate jurisdiction with respect to the
                determinations of this Court, and any other court or person appointed by the Court
                to address an issue related directly to discovery in this Action;

             e. Any person who is indicated on the face of a document to have been an author,
                addressee, or copy recipient thereof;

             f. Court reporters, stenographers, and videographers employed for the purpose of
                transcribing and/or recording testimony or argument at any hearing, trial or
                deposition in the Action (including any appeals);

             g. Any mediator or arbitrator engaged by the parties in connection with the action;

             h. A witness at a deposition and their counsel, to the extent disclosure is reasonably
                necessary in connection with his/her testimony, provided that before receiving or
                being advised of the contents of CONFIDENTIAL – SUBJECT TO
                PROTECTIVE ORDER Litigation Materials, such witness shall agree to be
                bound by this Order, and execute an Acknowledgement in the form of Attachment
                A hereto;

             i. Experts or consultants retained in connection with this Action who first agree to
                be bound by this Order, and execute an Acknowledgment Form to that effect; and

             j. Any other person upon Order of the Court or upon stipulation of the Producing
                Party.

       13.      Litigation Materials designated CONFIDENTIAL – ATTORNEY’S EYES

ONLY – SUBJECT TO PROTECTIVE ORDER may be viewed only by the receiving attorneys

of record signing this Order, including the co-counsel of record, in-house counsel of the parties,


                                                  7
          Case 1:20-cv-02663-RA Document 35
                                         34 Filed 10/14/20
                                                  10/07/20 Page 8 of 18
                                                                     17




partners, associates, legal assistants, and clerical or other support staff who are employed by or

working under the express direction of counsel. Litigation Materials so designated may not be

disclosed to any other person by the receiving attorney, including but not limited to their client

(except for its in-house counsel), unless pursuant to the written stipulation of the Producing Party

or a Court Order. Notwithstanding the above, Litigation Materials so designated may be

disclosed by the Receiving Party to the following persons:

             a. Clerical and data processing personnel who are not regularly employed by the
                parties or their counsel, but are involved in the production, reproduction,
                organizing, filing, coding, cataloging, converting, storing, retrieving, and/or
                review of Litigation Materials, to the extent reasonably necessary to assist a party
                or its counsel in this action, provided that before receiving CONFIDENTIAL –
                ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER
                Litigation Materials, such personnel is made aware of and agrees to be bound by
                the terms of this Order, either through execution of an Acknowledgement in the
                form of Attachment A hereto, or through its agreement with the party requesting
                its services;

             b. Any person who is indicated on the face of a document to have been an author,
                addressee, or copy recipient thereof;

             c. Court reporters, stenographers, and videographers employed for the purpose of
                transcribing and/or recording testimony or argument at any hearing, trial or
                deposition in the Action (including any appeals);

             d. Any mediator or arbitrator engaged by the parties in connection with the action;

             e. Experts or consultants retained in connection with this Action who first agree to
                be bound by this Order, and execute an Acknowledgment Form to that effect; and

             f. Any other person upon Order of the Court or upon stipulation of the Producing
                Party.

       14.      Any executed Acknowledgments of persons agreeing to be bound by this

protective order shall be retained by counsel and shall be subject to in camera review by the

Court if good cause for review is demonstrated by any party.



                                                  8
          Case 1:20-cv-02663-RA Document 35
                                         34 Filed 10/14/20
                                                  10/07/20 Page 9 of 18
                                                                     17




       15.     Persons authorized to receive CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE

ORDER pursuant to the terms of this Order may make copies of documents, discovery

responses, or other Litigation Materials designated CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO

PROTECTIVE ORDER as reasonably necessary in connection with this Action without the

permission of the Producing Party or an Order of the Court, provided that such copies are also

treated as CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER.

       16.     In the event the Producing Party discloses two or more identical copies of a

document of which at least one copy is designated CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO

PROTECTIVE ORDER and at least one copy is not so designated, once such a discrepancy is

actually discovered by the Receiving Party, all copies of the document shall be treated as being

subject to the most restrictive designation applicable to such document.

       17.     If any party objects to the designation of any discovery materials as

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER, the party shall state the

objection by letter to counsel for the Producing Party. If the Producing Party refuses to withdraw

the designation, or if resolution is not achieved within twenty-one (21) days after receipt of such

objection, then the Producing Party shall bear the burden of demonstrating to the Court that such

discovery materials are appropriately designated. Until this Court rules on any such motion, the


                                                 9
         Case 1:20-cv-02663-RA Document 35
                                        34 Filed 10/14/20
                                                 10/07/20 Page 10 of 18
                                                                     17




discovery materials shall continue to be treated as CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO

PROTECTIVE ORDER, accordingly.

       18.     If any party files documents with the Court that include Litigation Materials

designated CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER filed under seal and/or

in redacted form, such filing party shall, as soon as reasonably practicable after such filing, serve

by email on opposing counsel the complete, unredacted version of such documents filed under

seal and/or in redacted form.

       19.     The parties agree that the designation of any Litigation Materials as

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER is not intended to be,

and shall not be construed as, an admission that the Litigation Materials are relevant, admissible,

not subject to an applicable privilege or protection, reasonably calculated to lead to the discovery

of admissible evidence, or any evidence that the content of such Litigation Materials constitutes

confidential, proprietary, or trade secret information.

       20.     Any Litigation Materials designated CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO

PROTECTIVE ORDER submitted to the Court, including those Litigation Materials used as

exhibits to or incorporated in briefs, memoranda, transcripts or testimony, or any other

documents filed with the Court, shall be protected as follows:




                                                 10
Case 1:20-cv-02663-RA Document 35
                               34 Filed 10/14/20
                                        10/07/20 Page 11 of 18
                                                            17




 a. Materials Filed. The filing or submission of any Litigation Materials with or to

    the Court which constitute, contain, or reveal CONFIDENTIAL – SUBJECT TO

    PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY –

    SUBJECT TO PROTECTIVE ORDER information shall be filed pursuant to Part

    5.A of the Court’s Individual Practices, as well as the Provisions of this Court’s

    Local Rules and the Court’s Electronic Case Filing Procedures with, if applicable,

    the following stated conspicuously thereon: “Filed Under Seal, Contains

    Information Subject to Protective Order.” All Litigation Materials filed in this

    manner shall be maintained by the Clerk of Court under seal and shall be released

    only upon further Order of the Court. To the extent the parties agree to redactions

    of Litigation Materials designated hereunder (i.e., under the Court’s Privacy

    Policy) in lieu of sealing, the filing of same shall not constitute a waiver of the

    Producing Party’s designations of such Litigation Materials.

 b. Hearings. At any hearing or other proceeding before the Court, counsel shall in

    good faith attempt to avoid inadvertently disclosing any CONFIDENTIAL –

    SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL – ATTORNEY’S

    EYES ONLY – SUBJECT TO PROTECTIVE ORDER Litigation Materials. If

    Counsel believes it is necessary to disclose said materials during a hearing,

    counsel shall first confer with counsel and request the Court’s guidance as to an

    appropriate method to preserve the confidentiality of the Litigation Materials.

 c. Appeal. In connection with any appeal in this Action, all Litigation Materials

    designated CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or


                                      11
         Case 1:20-cv-02663-RA Document 35
                                        34 Filed 10/14/20
                                                 10/07/20 Page 12 of 18
                                                                     17




                CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO

                PROTECTIVE ORDER shall be subject to the provisions of this Order, and shall

                be filed with the United States Court of Appeals and/or the United States Supreme

                Court under seal and in accordance with the applicable rules of those courts.

             d. If the Court denies any party’s motion to file Litigation Materials under seal or

                otherwise rejects a party’s designation of Litigation Materials as

                CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL

                – ATTORNEY’S EYES ONLY, the party seeking to file or otherwise submit

                such Litigation Materials, and such filing or submission shall not be a violation of

                this Order.

       21.      The parties acknowledge that any attempts to file Litigation Materials under seal

or in redacted form, such filings must comply with Part 5.A of the Court’s Individual Practices.

       22.      Nothing in this Order shall preclude a party from seeking, by written agreement of

the signatories hereto or Court Order, further, greater, or lesser protection with respect to

Litigation Materials than is provided for in this Order, or other modification of the Order.

       23.      This Order may be applicable to Litigation Materials provided by any non-party

from whom discovery is sought in this Action. Such non-party may obtain the protections of the

Order by giving written notice to the parties that its provision of Litigation Materials is subject to

the Order. To the extent that any non-party produces Litigation Materials in this Action that

contain confidential information of a party to this Action, that party may designate the

information CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER by providing written


                                                 12
         Case 1:20-cv-02663-RA Document 35
                                        34 Filed 10/14/20
                                                 10/07/20 Page 13 of 18
                                                                     17




notice to all parties who received the Litigation Materials within twenty-one (21) days after the

disclosure. Until the expiration of the twenty-one day period, all documents and information

produced by a non-party shall be treated as CONFIDENTIAL – ATTORNEY’S EYES ONLY.

       24.     Nothing in this Order shall be construed as a waiver of a party’s right to object to

any discovery request on any grounds and to object to the admission on any grounds of any

Litigation Materials as evidence at any trial or hearing. Nothing contained herein shall constitute

a waiver by any party of the right to object to the designation of Litigation Materials as

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER.

       25.     Nothing in this Order shall be construed to limit in any way a party’s use of its

own CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER Litigation Materials,

including disclosure of such materials.

       26.     If, in connection with any judicial, administrative, or legislative proceedings, any

party (or its counsel) receives a subpoena or other compulsory process demanding documents,

information or other material designated as CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER or CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE

ORDER pursuant to this Order, that party or counsel shall give notice to the Producing Party at

least fifteen (15) days prior to the return date of the subpoena or other compulsory process,

unless otherwise prohibited by law or court order. If the subpoena or other compulsory process

has a return date of less than fifteen (15) days, notice shall be given to the Producing Party (or

designating party) in writing or by telephone as soon as practicable unless otherwise prohibited


                                                 13
          Case 1:20-cv-02663-RA Document 35
                                         34 Filed 10/14/20
                                                  10/07/20 Page 14 of 18
                                                                      17




by law. If application for protective order is made before the time set forth in the subpoena or

other compulsory process for compliance therewith, the subpoenaed party shall not produce the

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL --

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER Litigation Materials

absent consent of the Producing Party, unless required to do so by applicable law or by court

order.

         27.   Disclosure of CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or

CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER

Litigation Materials by any person or in any manner not permitted by this Order shall not result

in a waiver of or otherwise limit the right of a party or non-party to enforce the provisions of this

Order.

         28.   The terms of this Order shall, absent written agreement of the parties or Court

Order, remain in full force and effect throughout and after the final resolution of the Action,

including until all appeals involving the Action have been exhausted, or the time to appeal in the

Action has expired (“Final Resolution”). Upon Final Resolution and no later than sixty (60) days

after the Producing Party’s request, counsel shall use commercially reasonable efforts to either

destroy or return all copies of CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or

CONFIDENTIAL – ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER

Litigation Materials (including excerpts and summaries thereof) to counsel for the Producing

Party, and shall certify that such destruction or return has been completed. Notwithstanding the

foregoing, counsel may retain copies of court filings, official transcripts, exhibits,

correspondence, e-mails, and documents reflecting any work product, provided that any


                                                  14
         Case 1:20-cv-02663-RA Document 35
                                        34 Filed 10/14/20
                                                 10/07/20 Page 15 of 18
                                                                     17




CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or CONFIDENTIAL –

ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER information therein shall

continue to be treated as such, as provided for in this Order.

       29.     The parties agree to be bound by the terms of the Order upon signing by counsel

for each of the parties. Violation of its terms shall be subject to such sanctions, penalties or other

relief as may be determined by the Court. Additionally, the parties acknowledge and agree that

any breach of the provisions of this Order will cause irreparable injury to the non-breaching

party, and that money damages for the breach will not provide adequate remedy. As such, if any

party hereto breaches, or threatens to breach, any of the provisions of this Order, the parties shall

have the right and remedy, in addition to and not in lieu of any other available remedies, to have

the Order specifically enforced, including without limitations, the right to restraining orders and

injunctions, preliminary and permanent.




                                                 15
                   Case 1:20-cv-02663-RA Document 35
                                                  34 Filed 10/14/20
                                                           10/07/20 Page 16 of 18
                                                                               17




       SO STIPULATED:

       Dated: October 6, 2020

        By: /s/ _Michael D. Steger                                   /s/ Trevor M. Gomberg_____
        Michael D. Steger                                            Levitt LLP
        Law Offices of Michael D. Steger, PC                         By: Trevor M. Gomberg
        30 Ramland Road, Suite 201                                   129 Front Street
        Orangeburg, NY 10962                                         Mineola, NY 11501
        (845) 359-4600                                               (516) 248-9700
        (845) 638-2707 (fax)                                         (516) 741-9224 (fax)
        msteger@steger-law.com                                       tgomberg@levittlawllp.com
        Attorney for Plaintiff                                       Attorney for Defendants



                        14
       SO ORDERED this _____ day of _____________,
                                     October       2020.

                                                                      BY THE COURT:


                                                                      _______________________________
Application granted. Any party seeking to file documents under
                                                                      The Honorable Ronnie Abrams
seal or in redacted form shall comply with Rule 5A of this Court's    United States District Judge
Individual Rules & Practices in Civil Cases.
SO ORDERED.




___________________
Ronnie Abrams, U.S.D.J.
October 14, 2020




                                                                 16
         Case 1:20-cv-02663-RA Document 35
                                        34 Filed 10/14/20
                                                 10/07/20 Page 17 of 18
                                                                     17




                                       [ATTACHMENT A]

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


VINCENT PALMIERI,                                    Case 1:20-cv-02663 (RA)

                              Plaintiff,

       - against -

EAST COAST POWER & GAS, LLC,
ANTHONY MILANESE, JOHN KNIEF
and DOES 1 through 10,

                              Defendants.




           ACKNOWLEDGEMENT TO STIPULATED PROTECTIVE ORDER


       I have read the Stipulated Protective Order (the “Order”) in the above-captioned action. I

understand its terms, and I understand that I must limit disclosure of Litigation Materials and

information designated CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or

CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER as

described in the Order. I agree to be fully bound by the Order, and I hereby submit to the

jurisdiction of the United States District Court for the Southern District of New York for the

purposes of enforcement of the Order.

       I declare under penalty of perjury that the foregoing is true and correct.

DATED _____________________                          ____________________________________

                                                     Printed Name: ________________________

                                                17
         Case
         Case 1:20-cv-02663-RA
              1:20-cv-02663-RA Document
                               Document 35
                                        34-1Filed
                                               Filed
                                                   10/14/20
                                                     10/07/20Page
                                                               Page
                                                                  181ofof18
                                                                          1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


VINCENT PALMIERI,                                     Case 1:20-cv-02663 (RA)

                              Plaintiff,

       - against -

EAST COAST POWER & GAS, LLC,
ANTHONY MILANESE, JOHN KNIEF
and DOES 1 through 10,

                              Defendants.




                      FEDERAL RULE OF EVIDENCE 502(d) ORDER


The Honorable Ronnie Abrams, United States District Judge:

       1.      The production of privileged or work-product protected documents, electronically

stored information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of

the privilege or protection from discovery in this case or in any other federal or state proceeding.

This Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

Evidence 502(d).

       2.      Nothing contained herein is intended to or shall serve to limit a party’s right to

conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.

       SO ORDERED.

Dated: New York, New York                             ___________________________________
       ____________,
        October      ___
                      14 2020                         The Honorable Ronnie Abrams
                                                      United States District Judge
